Exhibit (a)(7) DWS VARIABLE SERIES II Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, Without Par Value WHEREAS, the Trustees of DWS Variable Series II (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, had previously established and designated one or more series of shares of beneficial interest in the Trust (each, a “Series” composed of “Shares”) pursuant to one or more designations of series (the “Prior Series Designations”) and had previously established and designated one or more classes of Shares (each, a “Class”) for some or all of the Series pursuant to one or more designations of classes (the “Prior Class Designations,” such Prior Series Designations and Prior Class Designations referred to herein collectively as the “Prior Designations”); WHEREAS, the Trustees of the Trust, effective May 1, 2009, amended and restated the Trust’s Prior Designations, the terms of the amended and restated designation to supersede any terms set forth in the Prior Designations; WHEREAS, pursuant to Article V, Section 5.12 of the Declaration, the Trustees, at a meeting held on April 1, 2009, authorized the following Series name change, effective June 1, 2009:\ · The Series of Shares known as DWS Dreman High Return Equity VIP is hereby renamed “DWS Strategic Value VIP;” WHEREAS, pursuant to Article V, Section 5.11 of the Declaration, the Trustees, at a meeting held on April 1, 2009, authorized the establishment of the Class “B” shares of the DWS Alternative Asset Allocation Plus VIP Series of the Trust, effective May 18, 2009; NOW THEREFORE, pursuant to Article VIII, Section 8.3 of the Declaration, the Trustees of the Trust, hereby amend and restate the Trust’s Prior Designations, the terms of which to supersede any terms set forth in the Prior Designations: 1.The following Series of Shares and Classes thereof are established and designated, the Shares, without par value, of such Series and Classes to be subject to the terms of, and entitled to all the rights and preferences accorded to Shares of a Series, and, if applicable, a Class under, the Declaration and this amended and restated designation: DWS Alternative Asset Allocation Plus VIPClass A Class B DWS Balanced VIPClass A DWS Blue Chip VIPClass A Class B DWS Conservative Allocation
